



























CURTISS-WRIGHT CORPORATION
RETIREMENT SAVINGS
RESTORATION PLAN


(As Effective January 1, 2014)
CURTISS-WRIGHT CORPORATION
RETIREMENT SAVINGS RESTORATION PLAN




Article I.    Purpose of Plan


Effective as of January 1, 2014, Curtiss-Wright Corporation (the “Corporation”)
hereby establishes this Curtiss-Wright Corporation Retirement Savings
Restoration Plan (“the Plan”) to provide a means of paying certain amounts that
would be payable under the Curtiss-Wright Corporation Savings and Investment
Plan (the "S&I Plan") or the Curtiss-Wright Electro-Mechanical Corporation
Savings Plan (the “EMS Plan”), were it not for the limitations now or hereafter
imposed by any provision of the Internal Revenue Code of 1986, as amended (the
"Code").


The Plan provides a means of paying benefits to certain highly compensated and
managerial employees who are participants in either the S&I Plan or the EMS Plan
(individually, a “Savings Plan”). The Corporation is the sponsor of the Plan and
Curtiss-Wright Electro-Mechanical Corporation, a subsidiary of Curtiss-Wright
Flow Control Corporation, a subsidiary of the Corporation, is a participating
employer herein.


The Plan is intended to constitute a nonqualified deferred compensation plan
evidencing documentary compliance with Section 409A of the Code and an unfunded
plan maintained primarily for the purpose of providing deferred compensation for
a select group of management or highly compensated employees for purposes of the
Employee Retirement Income Security Act of 1974 (“ERISA”).


Article II.    Administration of the Plan


This Plan shall be administered by the Curtiss-Wright Administrative Committee
(the "Committee"), in accordance with powers delegated to it by the Board of
Directors of the






--------------------------------------------------------------------------------



Corporation. All questions arising in connection with the interpretation and
application of this Plan shall be determined by the Committee and such
determinations of the Committee shall be final, conclusive and binding upon all
persons.


Article III.    Participation in the Plan


All participants in a Savings Plan described in Section 3.07A(a) of the S&I Plan
(not including those covered by a collective bargaining agreement that does not
provide for their membership in this Plan) or Article III.2A.a of the EMS Plan
(not including those covered by a collective bargaining agreement that does not
provide for their membership in this Plan), as applicable, shall automatically
participate in this Plan whenever the C-W Savings Contributions (as defined in
Section 1.16B of the S&I Plan or Article I.23B of the EMS Plan, as applicable,
and as limited in Section 3.07A(a) of the S&I Plan or Article III.2A.a of the
EMS Plan, as applicable) allocated on their behalf from time to time under a
Savings Plan would be limited as a result of any provision of the Code
(including, but not limited to, Sections 401(a)(17) and 415 thereof)
(“Participants”). Participation shall be deemed to commence under this Plan on
the first day of the calendar year (“Plan Year”) in which C-W Savings
Contributions are first so limited under a Savings Plan.




Article IV.    Retirement Savings for Participants


Each Participant shall receive supplemental retirement savings under this Plan
equal to the excess, if any, of


(a)
the C-W Savings Contributions that would have been allocated to him under the
Savings Plan in which he participates for any year, computed on the basis of the
Participant's "compensation," as defined in such Savings Plan, for such year,
calculated without regard to any Savings Plan provision incorporating or
reflecting (i) limitations imposed by Section 401(a)(17) of the Code on the
amount of compensation that may be taken into account under the Savings Plan,
(ii) limitations imposed by Section 415 of the Code on the maximum amount of
annual additions to the Participant’s account under the Savings Plan or (iii)
any other provision of the Code limiting the allocation of such C-W Savings
Contributions under the Savings Plan, over



(b)
the C-W Savings Contributions allocated under the Savings Plan in which he
participates for such year, computed otherwise as above but limited by any
provision incorporating or reflecting such Code limitations.



The supplemental retirement savings otherwise payable hereunder shall be
credited with interest in accordance with the following methodology. As of the
first day of each month during the Plan Year, interest will be credited on the
cumulative excess of (a) above over (b) above of each Participant. The amount of
interest to be credited will be determined by multiplying the amount of such
excess on each day of each month during the Plan Year (including interest
previously credited through each such date) by the annual rate of interest on
30-year Treasury securities for the month of November preceding the first day of
the Plan Year, then by aggregating the amounts determined during each month. No
interest will be credited during a Plan Year on excess amounts attributable to
that Plan Year.




--------------------------------------------------------------------------------





Article V.    Vesting


Supplemental retirement savings accrued by Participants will be 100% vested
after three years of service for vesting purposes (“Vesting Service”). Vesting
Service will be determined under this Plan by reference to a Participant’s
period of employment with the Corporation or an affiliated entity. Vesting
Service will be determined on an elapsed times basis pursuant to principles
consistent with those expressed in the definition of “vesting service” contained
in the S&I Plan or the definition of “eligibility service” contained in the EMS
Plan, as applicable.


Notwithstanding anything herein to the contrary, a Participant shall forfeit the
entire amount of his supplemental retirement savings accrued hereunder if it is
determined by the Committee that he has engaged in any of the following acts:


(a)
Disclosure, release or other failure to protect the Corporation’s confidential
information;



(b)    Violation of a written non-competition agreement;


(c)
Public or private disparagement of the Corporation or any of its affiliated
entities;



(d)
Negligent or intentional misrepresentations detrimental to the Corporation’s
interest;



(e)
Misappropriation or diversion of corporate assets or business opportunities;



(f)    Sexual harassment or misconduct in the workplace; or


(g)
Physical assault of anyone in and around the workplace or business gatherings or
of an employee or customer in any setting.



Article VI.    Payment of Retirement Savings


This Article VI reflects the rules governing distributions of retirement savings
accrued under the Plan with respect to Participants who incur a Separation from
Service with the Company, both as defined below.


(a)
“Separation from Service” means, as to a particular Participant, a termination
of services provided by the Participant to the Company, whether voluntarily or
involuntarily, as determined by the Committee in accordance with Section 409A of
the Code and Treasury Regulation Section 1.409A-1(h). In determining whether a
Participant has experienced a Separation from Service, the following provisions
shall apply:



(i)
For a Participant who provides services to the Company as an employee, a
Separation from Service shall occur when the Participant has experienced a
termination of employment with the





--------------------------------------------------------------------------------



Company. A Participant shall be considered to have experienced a termination of
employment for this purpose when the facts and circumstances indicate that the
Participant and the Company reasonably anticipate that either (A) no further
services will be performed by the Participant for the Company after the
applicable date, or (B) the level of bona fide services the Participant will
perform for the Company after such date will permanently decrease to no more
than 20% of the average level of bona fide services performed by the Participant
over the immediately preceding 36-month period (or the full period of services
to the Company if the Participant has been providing services to the Company
less than 36 months). However, if the Participant is on military leave, sick
leave, or other bona fide leave of absence, the employment relationship between
the Participant and the Company shall be treated as continuing intact, provided
that the period of such leave does not exceed 6 months, or if longer, as long as
the Participant retains a right to reemployment with the Company under an
applicable statute or by contract. If the period of a military leave, sick
leave, or other bona fide leave of absence exceeds 6 months and the Participant
does not retain a right to reemployment under an applicable statute or by
contract, the employment relationship shall be considered to be terminated for
purposes of this Plan as of the first day immediately following the end of such
6-month period. In applying the provisions of this paragraph, a leave of absence
shall be considered a bona fide leave of absence only if there is a reasonable
expectation that the Participant will return to perform services for the
Company.


(ii)
For purposes of this definition of “Separation from Service,” the term “Company”
means the Corporation or any subsidiary of the Corporation that the Participant
last performed services for or was employed by, as applicable, on the date of
his Separation from Service, and all other entities that are required to be
aggregated together and treated as the employer under Treasury Regulation
Section 1.409A-1(h)(3).



(b)
A Participant shall file an election with the Committee no later than 30 days
after the first day of the Plan Year following the Plan Year in which the
Participant became a Participant in the Plan, specifying the time at which
payment of his retirement savings shall be made or commence and the form of
payment in which distribution of his retirement savings shall be made. A
Participant shall be permitted to elect two of the following payment dates: (i)
within 90 days after the Participant’s Separation from Service prior to the
Participant’s attainment of age 55, or (ii) within 90 days after the first
anniversary of the Participant’s Separation from Service prior to the
Participant’s attainment of age 55, and (iii) within 90 days after the
Participant’s Separation from Service on or after the Participant’s attainment
of age 55, or (iv) within 90 days after the first anniversary of the
Participant’s Separation from Service on or after the Participant’s attainment
of age 55.







--------------------------------------------------------------------------------



(c)
In the event a Participant fails to file a completed election form under
paragraph (b) above by the 30th day after the first day of the Plan Year
following his initial year of participation in the Plan, the Participant shall
be deemed to have elected payment to be made within 90 days of his Separation
from Service in accordance with the provisions of paragraph (f)(i) below.



(d)
A Participant’s election under paragraph (b) above may not be changed or revoked
in the event the Participant incurs a Separation from Service during the Plan
Year following his initial year of participation in the Plan.



(e)
A Participant’s election under paragraph (b) above may be changed and a later
date of payment or commencement elected in the event the Participant incurs a
Separation from Service during a Plan Year subsequent to that described in
paragraph (d) above, provided that (i) such election may not take effect until
at least 12 months after the date on which the election is made, and (ii)
payment pursuant to such election may not be made or commence for at least five
years following the date on which payment would otherwise have been made or
commenced had the Participant’s election under paragraph (b) above not been
changed.



(f)
(i)    Payment of a Participant’s retirement savings under the Plan shall be
made in a cash lump sum, unless the Participant has elected the optional form of
payment as provided in subparagraph (ii) below. A Participant who fails to file
a completed election form under paragraph (b) above by the 30th day after the
first day of the Plan Year following his initial year of participation in the
Plan shall be deemed to have elected payment to be made in a cash lump sum.



(ii)
A Participant’s election under paragraph (b) above may specify that payment of
his retirement savings shall commence in the form of monthly or annual
installments, over a 60-month or 120-month or 5-year or 10-year period, the
payment of which is to commence on the date specified in such election (provided
that such date is determined by reference to a Separation from Service that
occurs on or after the Participant's attainment of age 55), with subsequent
installments to be made on the monthly or annual anniversary of the date of
first payment. An election of the optional form of payment not made within the
time limit described in paragraph (b) above or a revocation of an election of
the optional form of payment and new election of payment in a cash lump sum is
subject to the provisions of paragraphs (d) and (e) above regarding timing and
payment commencement.



(g)
Where the amount of retirement savings payable to any Participant under the
Plan, determined as provided in Article IV, is less than the limit under Section
402(g)(1)(B) of the Code as in effect for the Plan Year in which his Separation
from Service occurs, such amount shall be paid in a single lump sum as soon as
practicable following the Participant’s Separation from Service, and any prior
election in accordance with this Article VI with respect to such amount shall be
void.





--------------------------------------------------------------------------------





(h)
In the event a Participant incurs a Separation from Service with the Company at
a time when he is deemed to be a key employee, as determined in accordance with
Section 416(i) of the Code (without regard to paragraph (5) thereof), any
payments due him within the first six months following his Separation from
Service may not be paid or commence to be paid prior to the date that is the
6-month anniversary of the Participant's Separation from Service. Key employees
shall be identified on a calendar year basis and shall be subject to the
six-month delay in the event their Separation from Service occurs within the
12-month period commencing April 1 following the end of the calendar year
determination period.



(i)
In the event of the death of a Participant with a vested benefit under this Plan
prior to payment hereunder, the Participant’s retirement savings shall be paid
to the Participant’s Beneficiary (as defined in Section 1.09 of the S&I Plan or
Article I.12 of the EMS Plan, as applicable) in the form of a lump sum on the
first day of the month following the death of the Participant but in no event
more than 90 days following the death of the Participant. An amendment to the
definition of “beneficiary” in a Savings Plan will not change the definition in
this Plan. An amendment to this Plan will be required to change the definition
of Beneficiary.



Article VII.    Amendment and Termination of the Plan


This Article VII governs amendment and termination of the Plan.


(a)
Amendment. The Board of Directors of the Corporation may amend the Plan from
time to time, provided, however, that to the extent required by Section 409A of
the Code, the Plan may not be amended in a manner that would give rise to an
impermissible acceleration of the time or form of a payment of a benefit under
the Plan pursuant to Section 409A(a)(3) of the Code. Further, no amendment shall
reduce or eliminate any benefit to the extent that the right thereto shall have
accrued prior to such amendment. In the event of an amendment that would reduce
or eliminate any such accrued benefit then or thereafter payable pursuant to
this Plan, the Corporation shall remain liable for the payment of the accrued
benefits at substantially the same time and under substantially the same
conditions as the accrued benefits that would have been payable under this Plan
in the absence of such amendment.



(b)
Termination and liquidation. The Board of Directors may terminate and liquidate
the Plan and distribute all benefits hereunder in accordance with the
requirements of Treasury Regulation Section 1.409A-3(j)(4)(ix)(A), (B) or (C)
promulgated under Section 409A of the Code (or any similar successor provision),
which regulation generally provides that a deferred compensation arrangement
such as the Plan may be terminated within twelve (12) months following a
dissolution or change in control of the Corporation or may be terminated if the
Corporation also terminates all other similar deferred compensation arrangements
and distributes all benefits under the Plan not





--------------------------------------------------------------------------------



less than twelve (12) months and not more than twenty-four (24) months following
such termination; provided, however, that to the extent required by Section 409A
of the Code, the Plan may not be terminated and liquidated in a manner that
would give rise to an impermissible acceleration of the time or form of a
payment of a benefit under the Plan pursuant to Section 409A(a)(3) of the Code.
Further, no termination and liquidation shall reduce or eliminate any benefit to
the extent that the right thereto shall have accrued prior to such termination
and liquidation. In the event of a termination and liquidation that would reduce
or eliminate any such accrued benefit then or thereafter payable pursuant to
this Plan, the Corporation shall remain liable for the payment of the accrued
benefits at substantially the same time and under substantially the same
conditions as the accrued benefits that would have been payable under this Plan
in the absence of such termination and liquidation.




Article VIII.    Operational Provisions of the Plan


This Article VIII governs administration of benefits provided under the Plan.


(a)
Funding of Benefit Payments



All benefits provided for under this Plan shall be paid in cash from the general
funds of the Corporation, without interest (except as provided in the last
paragraph of Article IV or as provided in Article VI(h)). No special or separate
fund shall be established and no segregation of assets shall be made in
connection with such benefits or amounts equivalent to interest. However, the
Corporation may at its election establish a bookkeeping reserve in respect of
its obligations hereunder. Nothing contained in this Plan, and no action taken
pursuant to its provisions, shall create or be construed to create a trust of
any kind, or a fiduciary relationship, between the Corporation and any
Participant in this Plan or any other person. The rights that any Participant in
this Plan or any other person shall have to receive benefits hereunder shall be
limited to the rights of an unsecured general creditor of the Corporation.


(b)
Alienation of Benefits



The benefits payable under this Plan shall not be subject in any manner to
anticipation, alienation, sale, transfer, assignment, pledge, encumbrance,
charge, garnishment, execution or levy of any kind, either voluntary or
involuntary; and any attempt to anticipate, alienate, sell, transfer, assign,
pledge, encumber, charge or otherwise dispose of any right to benefits payable
hereunder shall be null and void and without effect.


(c)
Interpretation of Statutory Provisions







--------------------------------------------------------------------------------



Any reference in this Plan to Sections 401(a) (17) or 415 of the Code or to any
provision of ERISA shall be deemed to apply to the same as they may from time to
time be amended or supplemented.


(d)
No Employment Rights



Nothing in this Plan shall be construed as conferring upon any person any right
to be continued as an employee or as affecting the right to discharge an
employee.


(e)
Governing Law



This Plan shall be construed, administered and enforced according to the laws of
the State of New Jersey.








(f)
Claims Procedures



The Committee shall establish a procedure for claims to benefits under the Plan,
which procedure shall comply with the requirements of Section 503 of ERISA.


(g)
Tax Withholding



The Corporation shall have the right to deduct from each payment made under the
Plan any amount required to be withheld for taxes under federal, state or local
law. Each Participant shall bear the ultimate responsibility for payment of all
taxes owed under this Plan.


(h)
Incapacity of Recipient



If any person entitled to a distribution under the Plan is deemed by the
Committee to be incapable of personally receiving and giving a valid receipt for
such payment, then, unless and until claim therefor shall have been made by a
duly appointed guardian or other legal representative of such person, the
Committee may provide for such payment or any part thereof to be made to any
other person or institution then contributing toward or providing for the care
and maintenance of such person. Any such payment shall be a payment for the
account of such person and a complete discharge of any liability of the
Corporation, the Committee and the Plan therefor.


(i)    Unclaimed Benefit


In the event that all, or any portion, of the retirement benefits payable to a
Participant or Beneficiary hereunder shall, at the expiration of five years
after it shall become payable, remain unpaid solely by reason of the inability
of the Corporation or the Committee, after sending a registered letter, return




--------------------------------------------------------------------------------



receipt requested, to the last known address, and after further diligent effort,
to ascertain the whereabouts of such Participant or Beneficiary, the amount so
distributable shall be treated as a forfeiture and shall be retained by the
Corporation as part of its general assets.


(j)
Limitation of Liability



The Committee shall not be liable for any act or omission on its part, excepting
only its own willful misconduct or gross negligence or except as otherwise
expressly provided by applicable law. To the extent permitted by applicable law
and not otherwise covered by insurance, the Corporation shall indemnify and save
harmless the Committee against any and all claims, demands, suits or proceedings
in connection with the Plan that may be brought by Participants or their
Beneficiaries, or by any other person, corporation, entity, government or agency
thereof; provided, however, that such indemnification shall not apply with
respect to acts or omissions of willful misconduct or gross negligence. The
Board of Directors, at the expense of the Corporation, may settle any such claim
or demand asserted or suit or proceeding brought against the Committee when such
settlement appears to be in the best interest of the Corporation.


(k)
Plan Construction



The Plan is not intended to be qualified under Section 401(a) of the Code and is
intended to constitute an unfunded deferred compensation plan for a select group
of management or highly compensated employees, within the meaning of Sections
201(2), 301(3), and 401(a)(1) of ERISA.


(l)
Headings



The headings in this document are inserted only as a matter of convenience and
for reference and in no way define, limit, enlarge or describe the scope of
intent of the Plan and shall in no way affect the Plan or the construction of
any provisions thereof.


(m)
Separability



If any provision of the Plan is held invalid or unenforceable, its invalidity or
unenforceability shall not affect any other provisions of the Plan.


(n)
Section 409A Construction



The Plan shall be administered to be in compliance with Section 409A of the Code
and shall be construed and interpreted to the maximum extent reasonably possible
to avoid the imputation of any tax, penalty or interest pursuant to Section 409A
of the Code. If any portion of a Participant’s benefits under the Plan is
required to be included in income by the Participant prior to receipt due to a
failure of the Plan to comply with the requirements of Section 409A of the Code
and related Treasury Regulations, the Committee




--------------------------------------------------------------------------------



may determine that such Participant shall receive a distribution from the Plan
in an amount equal to the lesser of (i) the portion of his benefits hereunder
required to be included in income as a result of the failure of the Plan to
comply with the requirements of Section 409A of the Code and related Treasury
Regulations, or (ii) the Participant’s unpaid benefits hereunder.




IN WITNESS WHEREOF, and as evidence of the adoption of this plan, the
Corporation has caused this instrument to be executed by an officer duly
authorized on this ______ day of _________________, 2014.




                            
                            
 
 
 
Curtiss-Wright Corporation
 
 
 
 
 
 
 
 
 
 
 
 
By:
 
 





